                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        May 13, 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

RICHARD A DUNSMORE,                             §
                                                §
         Plaintiff,                             §
VS.                                             §   CIVIL NO. 2:16-CV-132
                                                §
SCOTT BURROUGHS, et al,                         §
                                                §
         Defendants.                            §

                                           ORDER

       The Court is in receipt of Defendants’ Motion for Summary Judgment, Dkt.
No. 113; Plaintiff’s Supplemental Motion to Compel, Dkt. No. 126;1 Plaintiff’s
Supplemental Response to Defendant’s [sic] Summary Judgment Motion, Dkt. No.
143; the Magistrate Judge’s Memorandum and Recommendation (“M&R”) to Grant
Defendants’ Summary Judgment Motion, Dkt. No. 146; and Plaintiff’s Objection to
the M&R, Dkt. No. 147.
       After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 146. Accordingly, the Court GRANTS Defendants’
Motion for Summary Judgment, Dkt. No. 113, and DISMISSES WITH
PREJUDICE all of Plaintiff’s § 1983 and state law claims against Defendants.
Final judgment will be entered separately.


       SIGNED this 13th day of May 2019.


                                                ___________________________________
                                                Hilda Tagle
                                                Senior United States District Judge


1 The complete title of this motion reads as follows: Second Supplemental Motion to Compel with a
Motion to Deny Summary Judgment with Explanation Why He Needs Delivery of Items Seized by
the Port Aransas Police to Adequately Supplementally Respond to Defendant’s [sic] Summary
Judgment Motion. Dkt. No. 126.


1/1
